Title: From George Washington to Benjamin Harrison, Sr., 22 July 1782
From: Washington, George
To: Harrison, Benjamin, Sr.


                  
                     Dear Sir
                     Philadelphia 22d July 1782
                  
                  Just before the receipt of your Favor by the post, I had written your Excellency by a private conveyance, which will in a great measure anticipates necessity of this.
                  The removal of the french Garrisons from York River with their Stores will relieve your Militia from the Service they were particularly called on for by the Count de Rochambeau, & will effectually relieve you from the Embarrassment you apprehended respecting the Command.
                  The Intelligence from Holland is indeed very important. I wish however to be ascertained what Exertions those States will make on this Occasion.
                  I have no Objection to the Exchange of Mr Crew, provided it be done on proper principles.
                  I am rejoiced to hear of the Act for recruiting your Line, & sincerely hope that the provisions of the Act may be such as to produce the desired Effect—In some Instances the Execution has fallen short of the Intention—Joined with the Men, an effectual Collection of your Taxes, is a Matter of the utmost Moment—but of this I think you are so fully persuaded, that I flatter myself, that no Exertions within the compass of your power will be wantg, to give us that essential Relief, which our Situation in that respect so much requires—With great Regard & Esteem I have the Honor to be Sir Your Excellencys Most Obedient Servant
                  
                     Go: Washington
                  
               